On order of the Court, the application for leave to appeal the June 12, 2018 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Gamble v. United States , cert. gtd. --- U.S. ----, 138 S.Ct. 2707, 201 L.Ed.2d 1095 (2018), is pending before the United States Supreme Court, and that the decision *133in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.